SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended December 31, 2010 Commission File No.0-27631 Franchise Holdings International, Inc. (Exact Name of Registrant as specified in its charter) Nevada 65-0782227 (State or other jurisdiction of incorporation) (IRS Employer File Number) 5910 South University Boulevard, C-18, Unit 165 Littleton, Colorado 80121-2800 (Address of principal executive offices) (zip code) (303) 220-5001 Registrant’s telephone number, including area code Securities to be Registered Pursuant to Section12(b) of the Act: None Securities to be Registered Pursuant to Section12(g) of the Act: Common Stock, $.0.001 per share par value Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes []No [X]. Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:[X]No: [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [] The number of shares outstanding of the Registrant’s common stock, as of the latest practicable date, December 31, 2010, was 2,840,864. FORM 10-Q Franchise Holdings International, Inc. TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended December 31, 2010 Balance Sheet(Unaudited) 4 Statements of Operations (Unaudited) 5 Statements of Cash Flows (Unaudited) 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART IIOTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 16 - 2 - PART IFINANCIAL INFORMATION For purposes of this document, unless otherwise indicated or the context otherwise requires, all references herein to “we,” “us,” and “our,” refer to FRANCHISE HOLDINGS INTERNATIONAL, INC., a Nevada corporation. ITEM 1.FINANCIAL STATEMENTS FRANCHISE HOLDINGS INTERNATIONAL, INC. FINANCIAL STATEMENTS (Unaudited) Quarter Ended December 31, 2010 - 3 - FRANCHISE HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) Balance Sheets December 31, September 30, (Unaudited) (Audited) Assets Cash $ $ Liabilities and Shareholders’ Deficit Liabilities: Accounts payable $ $ Total liabilities 5,383 1,556 Shareholders’ deficit: Common stock, $.0001 par value; 20,000,000 shares authorized, 2,840,864 and 2,840,864 shares issued and outstanding, respectively 284 284 Additional paid-in capital 3,864,772 3,863,539 Accumulated deficit ) ) Equity accumulated during development stage 40,081 45,656 Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of the financial statements. - 4 - FRANCHISE HOLDINGS INTERNATIONAL, INC. (A Development Stage Company) Statements of Operations (Unaudited) For The Three Months Ended December 31, March 12, (Inception) Through December 31, Revenues $
